Citation Nr: 1517293	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Barrett's Esophagus, to include as secondary to service connected PTSD or diabetes mellitus.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected PTSD or diabetes mellitus.

3.  Entitlement to a disability evaluation in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for service connected bilateral hearing loss.

5.  Entitlement to an initial compensable evaluation for service connected erectile dysfunction.

6.  Entitlement to an effective date earlier than January 20, 2010 for the grant of a 30 percent disability evaluation for PTSD.

7.  Entitlement to an effective date earlier than March 16, 2009 for a grant of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009, July 2012, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to service connection for Barrett's esophagus and obstructive sleep apnea, and entitlement to increased disability evaluations for PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence that the Veteran's erectile dysfunction was manifest by deformity of the penis at any time during the period on appeal.

2.  The RO granted entitlement to a 30 percent disability rating for PTSD effective January 20, 2010, the date the Veteran filed a claim for an increased rating for his acquired psychiatric disability.

3.  The RO granted entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ effective March 16, 2009, the date the Veteran filed a claim for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.115b, including Diagnostic Code 7522 (2014).

2.  The criteria for entitlement to an effective date earlier than January 20, 2010 for an assignment of a 30 percent disability rating for service connected PTSD have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2014).

3.  The criteria for entitlement to an effective date earlier than March 16, 2009 for a grant of service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran is seeking entitlement to an initial compensable evaluation for his erectile dysfunction.  

The Veteran's erectile dysfunction has been evaluated for rating purposes under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The RO's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power" indicates that the Veteran's specific disability is not addressed in the Rating Schedule, and that the service-connected erectile dysfunction has been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522. 

In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21. 

Although the Veteran has been service connected for erectile dysfunction, there is no evidence of penile deformity with demonstrated loss of erectile power.  The June 2012 VA genitourinary examination indicated that the Veteran's penis and testicles were normal and there is nothing in the available medical records indicating that the Veteran has any deformity of the penis. 

Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction under Diagnostic Code 7522.  See 38 U.S.C. § 5107(a) ('[A] claimant has the responsibility to present and support a claim for benefits.'); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a non-compensable (0 percent) rating is proper pursuant to 38 C.F.R. § 4.31. 

As the schedular ratings are established to reflect the average impairment of industrial capacity in civil occupations, the service-connected erectile dysfunction to this extent is not shown to warrant a compensable rating under any of the regular Diagnostic Codes. 

The Board further notes that the Veteran has also been granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a).  Although he does not receive a disability rating on a schedular basis, he does receive special monthly compensation benefits for loss of use of a creative organ, which compensate him for his erectile dysfunction.  Id. 

For all the above reasons, entitlement to an initial compensable evaluation for erectile dysfunction is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, the Veteran has requested an earlier effective date for the assignment of an increased disability rating for his service connected PTSD, as well as an earlier effective date for the grant of service connection for erectile dysfunction.

PTSD

The Veteran was granted entitlement to service connection for PTSD in a November 2006 RO decision and assigned an initial 10 percent disability evaluation, effective July 21, 2005.  He did not appeal and the November 2006 RO decision became final.  In January 2010, he filed a claim for an increased disability evaluation for his service connected PTSD.  In a July 2012 rating decision, the RO increased the Veteran's disability rating from 10 percent to 30 percent, effective January 20, 2010, the date his claim for an increase was received.  The only way the Veteran can be granted an effective date earlier than this is if there is evidence that the Veteran's disability increased in severity and the Veteran filed a claim for an increase within one year of when the increase in disability became ascertainable.  

The Board has reviewed the evidence of record and notes that there are no medical records showing an ascertainable increase in the Veteran's PTSD in the year before the Veteran filed his claim.  Neither the Veteran nor his counsel have articulated any other basis for which the Veteran would be entitled to an earlier effective date and the Board cannot discern any such reason.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, an effective date earlier than January 20, 2010, the date of the Veteran's increased rating claim, is not warranted for the Veteran's service connected PTSD.

Erectile Dysfunction

The Veteran was granted entitlement to service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ in an October 2012 RO decision, effective March 16, 2009, the date his claim for service connection for erectile dysfunction was received by the RO.  

The Veteran appears to have articulated two reasons he believes that he should be assigned an earlier effective date.  First, he has reported that he suffered from erectile dysfunction for many years before he was granted service connection.  Thus, he seems to be arguing that he should receive compensation from the date entitlement to a disability arose.  However, the Board notes that an effective date for a grant of service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014).  As the date the Veteran's claim for was received is later than the date entitlement arose, the date his claim was received is the appropriate effective date.  

Additionally, the Veteran has argued that because there was medical evidence of record that he suffered from erectile dysfunction, the RO should have suspected it was related to his diabetes mellitus and undertaken further development to determine whether service connection was warranted secondary to the Veteran's diabetes mellitus.  In essence, the Veteran is arguing that his medical records should have been construed as an earlier informal claim for benefits.  However, the Board notes that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009) (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records "provided no information that ... the nature of his disability involved peripheral neuropathy"); cf. Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008) (finding that, where a claimant originally filed a claim for benefits for leukemia and later developed diabetes and hypertension as a result, the effective date for benefits for diabetes and hypertension need not be identical to the effective date for benefits for leukemia). 

Although, as noted above, there is evidence that the Veteran suffered from erectile dysfunction prior to March 16, 2009, the Board can find no submissions from the Veteran that could be construed as intent to file a claim for entitlement to service connection for erectile dysfunction.  Moreover, the Board notes that the Veteran's erectile dysfunction apparently predated his diabetes and that the Veteran requested service connection for a number of other disabilities secondary to his claimed diabetes when he filed his claim for service connection for diabetes, but did not include erectile dysfunction.

At an October 2004 VA examination, the Veteran reported erectile dysfunction for the past 10 years (1994) and the use of medication for this condition. At the VA examination conducted on September 27, 2006, the Veteran reported erectile dysfunction since the past two years and the use of Viagra. Treatment records from Dr. G show no treatment for erectile dysfunction, however, it is noted that the Veteran were given Viagra samples on November 30, 2000. The records also show that the Veteran was diagnosed with diabetes mellitus, type II on May 23, 2001, which appears to have occurred significantly after his erectile dysfunction. 

In addition, when the Veteran filed his application for service connection for diabetes in June 2004, he included a number of secondary/ancillary conditions to his diabetes, such as neuropathy and hypertension, but not erectile dysfunction.  Thus, it is reasonable to assume that if he wanted to include a claim for his erectile dysfunction as due to his diabetes, he would have at that time.  See Black's Law Dictionary 1635 (7th ed. 1999) ("expressio unius est exclusio alterius" means "[t]he expression of one thing is the exclusion of another.")  Or at the very least not waited 5 years to specifically claim it or mention that VA had missed rating or adjudicating the condition.  Rather, in March 2009, he did not indicate that VA had missed this condition; instead he expressly stated "I am claiming service connected Impotence with SMC "K" due to loss of use of creative organ, Erectile Dysfunction secondary to Diabetes Mellitus type II."  (emphasis added).  In this same request he asked for increased evaluations for his diabetes-related neuropathy.   

For above reasons, the Board finds that entitlement to an effective date earlier than March 16, 2009 for a grant of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ is not warranted.

In conclusion, earlier effective dates for the Veteran's 30 percent PTSD rating and grant of entitlement to service connection for erectile dysfunction are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an initial compensable evaluation for service connected erectile dysfunction is denied.

Entitlement to an effective date earlier than January 20, 2010 for the grant of a 30 percent disability evaluation for PTSD is denied.

Entitlement to an effective date earlier than March 16, 2009 for a grant of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ is denied.  


REMAND

The Veteran is also seeking increased disability rating for his service connected PTSD and bilateral hearing loss.  The Veteran was last afforded VA examinations of these disabilities in June 2012.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be afforded new VA examinations of his service connected PTSD and hearing loss.  

Additionally, the Veteran is seeking entitlement to service connection for Barrett's Esophagus and obstructive sleep apnea, to include as secondary to his service connected PTSD and diabetes mellitus.  In support of his claims, the Veteran has submitted an article suggesting a possible relationship between PTSD and sleep apnea.  

June 2012 VA examiners concluded that the Veteran's Barrett's Esophagus and obstructive sleep apnea were not caused by his service connected PTSD or diabetes mellitus, but the examiners did not address whether these conditions were permanently aggravated by his service connected disabilities.  Additionally, a review of the Veteran's service treatment records shows that at the time of his enlistment examination in June 1965, he reported in Report of Medical History that he did not have or had "stomach, liver or intestinal trouble."  At separation, the Report of Medical History completed in June 1970 shows that he reported that he had "stomach, liver or intestinal trouble."  A physician's statement on the reverse indicates "GI-peptic ulcer (not legible); dyspepsia."  The examiner did not address whether the Veteran developed a gastrointestinal condition in service which later led to the development of his Barrett's Esophagus.  

On remand, new medical opinions should be obtained to address whether it is at least a likely as not that the Veteran's claimed conditions are caused or permanently aggravated by his active military service, to include his service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examinations of his service connected PTSD and bilateral hearing loss.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examinations.

3. The RO should also schedule the Veteran for VA examinations of his Barrett's Esophagus and obstructive sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

For each condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's Barrett's Esophagus and obstructive sleep apnea had onset in service or were caused or permanently aggravated by the Veteran's active military service.  

The examiner should specifically address whether the Veteran's claimed conditions are either caused or permanently aggravated by his service connected disabilities, to include his service connected diabetes mellitus and PTSD.  

The examiner is also asked to address evidence in the Veteran's service treatment records that he had a gastrointestinal condition in service and opine whether there is a relationship between the Veteran's peptic ulcer in service and his current Barrett's Esophagus.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


